                                                                    Case 8:19-bk-13584-TA    Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04     Desc
                                                                                              Main Document    Page 1 of 8


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    3 rbello@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Proposed Attorneys for Debtor
                                                                      and Debtor-in-Possession,
                                                                    8 Coastal International, Inc.

                                                                    9                        UNITED STATES BANKRUPTCY COURT

                                                                   10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                   11                                 SANTA ANA DIVISION
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 In re                                     Case No. 8:19-bk-13584-TA
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 COASTAL INTERNATIONAL, INC., a            Chapter 11
                                                                      Nevada corporation,
                                                                   14                                           NOTICE OF HEARING ON:
                                                                                  Debtor and Debtor-in-           (1) EMERGENCY MOTION FOR ORDER
                              Tel 714-966-1000




                                                                   15             Possession.                         AUTHORIZING DEBTOR TO OBTAIN
                                                                                                                      POSTPETITION FINANCING PURSUANT
                                                                   16                                                 TO 11 U.S.C. §§ 105, 361, 362 AND 364;
                                                                                                                  (2) EMERGENCY MOTION FOR ORDER
                                                                   17                                                 APPROVING STIPULATION FOR THE USE
                                                                                                                      OF CASH COLLATERAL PURSUANT TO
                                                                   18                                                 11 U.S.C. SECTIONS 363(c)(2) AND
                                                                                                                      363(b)(1) AND FEDERAL RULE OF
                                                                   19                                                 BANKRUPTCY PROCEDURE 4001(d) AND
                                                                                                                      FOR ORDER AUTHORIZING
                                                                   20                                                 MAINTENANCE OF EXISTING BANK
                                                                                                                      ACCOUNTS AND CASH MANAGEMENT
                                                                   21                                                 SYSTEM AND HONORING PREPETITION
                                                                                                                      CHECKS FOR A LIMITED PERIOD OF
                                                                   22                                                 TIME PURSUANT TO 11 U.S.C. SECTIONS
                                                                                                                      105, 345, and 363; AND
                                                                   23                                             (3) EMERGENCY MOTION FOR ORDER
                                                                                                                      AUTHORIZING PAYMENT AND
                                                                   24                                                 HONORING OF PREPETITION PAYROLL
                                                                                                                      OBLIGATIONS
                                                                   25
                                                                                                                DATE: September 18, 2019
                                                                   26                                           TIME: 11:00 a.m.
                                                                                                                CTRM: 5B
                                                                   27                                                 411 West Fourth Street
                                                                                                                      Santa Ana, California 92701
                                                                   28
                                                                        1234228.1                                                        NOTICE OF HEARING
                                                                    Case 8:19-bk-13584-TA       Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04       Desc
                                                                                                 Main Document    Page 2 of 8


                                                                    1 TO THE OFFICE OF THE UNTIED STATES TRUSTEE, SECURED CREDITORS, 20

                                                                    2 LARGEST UNSECURED CREDITORS, AND ALL PARTIES IN INTEREST:

                                                                    3           PLEASE TAKE NOTICE that on September 18, 2019, at 11:00 a.m. in

                                                                    4 Courtroom 5B of the United States Bankruptcy Court located at 411 West Fourth

                                                                    5 Street, Santa Ana, California 92701, the Court will hear (a) the Emergency Motion for

                                                                    6 Order Authorizing Debtor to Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105,

                                                                    7 361, 362, and 364 ("DIP Financing Motion"); (b) the Emergency Motion for Order

                                                                    8 Approving Stipulation for the Use of Cash Collateral Pursuant to 11 U.S.C. Sections

                                                                    9 363(c)(2) and 363(b)(1) and Federal Rule of Bankruptcy Procedure 4001(d), Authorizing

                                                                   10 Maintenance of Existing Bank Accounts, Cash Management System and Honoring Pre-

                                                                   11 Petition Check for a Limited Period of Time Pursuant to 11 U.S.C. §§ 105, 345 and 363
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 ("Cash Collateral Motion"); and (c) the Emergency Motion for Order Authorizing Payment
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 and Honoring of Prepetition Payroll Obligations ("Payroll Motion", and together with the

                                                                   14 DIP Financing Motion and Cash Collateral Motion, the "Motions") filed by Coastal
                              Tel 714-966-1000




                                                                   15 International, Inc., the debtor and debtor-in-possession ("Debtor").

                                                                   16           PLEASE TAKE FURTHER NOTICE that a complete copy of the Motions is on file

                                                                   17 with the Bankruptcy Court and can be obtained by contacting Reem J. Bello, Weiland

                                                                   18 Golden Goodrich LLP, by telephone at (714) 966-1000.

                                                                   19           PLEASE TAKE FURTHER NOTICE that any opposition to the Motions may be

                                                                   20 made before or at the time of the hearing.

                                                                   21                                   SUMMARY OF MOTIONS

                                                                   22           By the DIP Financing Motion, the Debtor seeks an order authorizing the Debtor to

                                                                   23 enter into a postpetition financing agreement with Transportation Alliance Bank Inc. dba

                                                                   24 TAB Bank ("TAB Bank"). By the Cash Collateral Motion, the Debtor seeks an order

                                                                   25 approving the stipulation ("Stipulation") made between Debtor and TAB Bank that enables

                                                                   26 the Debtor to use cash collateral on a final basis during the chapter 11 proceedings and to

                                                                   27 maintain prepetition bank accounts and cash management systems and to honor pre-

                                                                   28 petition checks. By the Payroll Motion the Debtor seeks an order authorizing the Debtor
                                                                        1234228.1                                    2                         NOTICE OF HEARING
                                                                   Case 8:19-bk-13584-TA         Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04           Desc
                                                                                                  Main Document    Page 3 of 8


                                                                   1 to make payments of payroll and other wage and salary obligations owed by the Debtor,

                                                                   2 to pay ordinary course business expenses, to retain its prepetition payroll account for 30

                                                                   3 days, and to direct all banks to honor Debtor's prepetition checks.

                                                                   4            Approval of the Motions is in the best interest of the Estate and its creditors since

                                                                   5 the Debtor requires immediate cash in order to operate and it needs to pay its employees

                                                                   6 immediately.

                                                                   7                                                   Respectfully submitted,

                                                                   8 Dated: September 16, 2019                         WEILAND GOLDEN GOODRICH LLP

                                                                   9

                                                                   10                                                  By: /s/ JEFFREY I. GOLDEN
                                                                                                                           JEFFREY I. GOLDEN
                                                                   11                                                      REEM J. BELLO
                                                                                                                           Proposed Attorneys for Debtor and
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12                                                      Debtor-in-Possession,
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                                                                           Coastal International, Inc.
                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1234228.1                                      3                           NOTICE OF HEARING
            Case 8:19-bk-13584-TA                  Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04                                     Desc
                                                    Main Document    Page 4 of 8




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON: (1)EMERGENCY
MOTION FOR ORDER AUTHORIZING DEBTOR TO OBTAIN POSTPETITION FINANCING PURSUANT TO 11 U.S.C.
§§ 105, 361, 362 AND 364; (2)EMERGENCY MOTION FOR ORDER APPROVING STIPULATION FOR THE USE OF
CASH COLLATERAL PURSUANT TO 11 U.S.C. SECTIONS 363(c)(2) AND 363(b)(1) AND FEDERAL RULE OF
BANKRUPTCY PROCEDURE 4001(d); AND(3)EMERGENCY MOTION FOR ORDER AUTHORIZING PAYMENT AND
HONORING OF PREPETITION PAYROLL OBLIGATIONS will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 16, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below




                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 16, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                  X Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 16, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

The Honorable Theodor C. Albert, 411 W. 4th Street, 5th Floor, Santa Ana, CA 92701



                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      September 16, 2019                           Kelly Adele
            Date                                  Printed Name                                                         Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
 Case 8:19-bk-13584-TA    Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04   Desc
                           Main Document    Page 5 of 8


                                     SERVICE LIST


VIA EMAIL
Office of the U.S. Trustee
Attn: Marilyn Sorensen
411 W. 4th Street, Suite 9041
Santa Ana, CA 92701
Email: Marilyn.Sorensen@usdoj.gov

Steven Waterman
Dorsey & Whitney LLP
111 S. Main Street, Suite 2100
Salt Lake City, UT 84111
Email: waterman.steven@dorsey.com
Attorneys for TAB Bank

VIA OVERNIGHT DELIVERY
Transportation Alliance Bank Inc.
dba TAB Bank
Attn: President
4185 Harrison Boulevard, Suite 200
Ogden, UT 84403

20 LARGEST CREDITORS-VIA OVERNIGHT DELIVERY
AmTrust North America
Attn: Accounts Receivable
800 Superior Ave. E
21st Floor
Cleveland, OH 44114

American Express Corp. Svcs.
Attn: US Payment FL
1801 NW 66th Ave
Suite 103A
Fort Lauderdale, FL 33313

Anthem Blue Cross
PO Box 51011
Los Angeles, CA 90051-5311

Mike Boone
4065 Lavergne
Antioch, TN 37013




0.0
 Case 8:19-bk-13584-TA       Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04   Desc
                              Main Document    Page 6 of 8


Chicago Regional Council of Carpenters
12 East Erie Street
Chicago, IL 60611-2796

Shelley Cowperthwait
6802 Bayberry Creek
Las Vegas, NV 89130

Michael Gorman
11 Jeffrey Lane
Hightstown, NJ 08520

Amy Johnson
543 Wisteria Way
San Rafael, CA 94903

Laborers Trust Fund for Northern CA
PO Box 882913
San Francisco, CA 94188-2913

Jesus Lopez
4585 San Juan Avenue
Fremont, CA 94536

Northern California Carpenters Fund
PO Box 882134
San Francisco, CA 94188-2134

Dee Randall
38 Red Hill Circle
Belvedere Tiburon, CA 94920

Shell Fleet Plus- WEX BANK
PO Box 4337
Carol Stream, IL 60197-4337

Sign Pictorial Display Industry Allied
PO Box 45186
San Francisco, CA 94145

Kathleen Spangler
554 16th Avenue
San Francisco, CA 94118




                                         Page 2
0.0
 Case 8:19-bk-13584-TA    Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04   Desc
                           Main Document    Page 7 of 8


Teamsters Local 631 Security Fund
PO Box 844552
Los Angeles, CA 90084-4552

Trust Fund Office Local Union 831 STD
PO Box 513435
Los Angeles, CA 90051-3435

Western Conference of Teamsters
Attn: President
2323 Eastlake Avenue East
Seattle, WA 98102-3393

Willwork Global Event Services
23 Norfolk Avenue
Suite A
South Easton, MA 02375

VIA EMAIL
Global Experience Specialist
c/o David Emerzian
McCORMICK, BARSTOW, SHEPPARD, WAYTE
7647 N. Fresno Street
Fresno, CA 93720
Email: demerzian@mccormickbarstow.com




                                        Page 3
0.0
        Case 8:19-bk-13584-TA       Doc 4 Filed 09/16/19 Entered 09/16/19 14:45:04             Desc
                                     Main Document    Page 8 of 8


Electronic Mail Notice List
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
